NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                      2008-3187


                                 BLAKE E. BARLOW,

                                                   Petitioner,

                                          v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                   Respondent.

      Cynthia Rowe D’Antonio, The Law Offices of Smith & D’Antonio, of Oklahoma City,
Oklahoma, argued for petitioner.

      Maame A.F. Ewusi-Mensah, Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With her
on the brief were Gregory G. Katsas, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Martin F. Hockey, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                     2008-3187



                                BLAKE E. BARLOW,

                                                     Petitioner,

                                          v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.


                                  Judgment


ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            DA0752070344-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, PROST, and MOORE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: October 20, 2008                   / s /Jan Horbaly
                                         Jan Horbaly, Clerk